Title: To Thomas Jefferson from Asher Robbins, 13 February 1806
From: Robbins, Asher
To: Jefferson, Thomas


                        
                            Sir
                     
                            Washington City. Stelles Hotel.Thursday 13 Feb 1806
                            
                        
                        Herewith is inclosed a letter from Mr Lamar, recommending Mr Riggs for the appointment of of Consul at the
                            Island Teirceira one of the Azores; and also a letter in favor of the appointment, from Mr Williams to Mr Shaw. I have
                            been requested to present the application and pray the President’s attention to it. A number of merchants in Rhode Island
                            & in New York, who are interested in the trade of those islands, are very anxious that the appointment should
                            speedily take place. They think their interests will be materially promoted by so able and faithful a public agent as Mr
                            Riggs, would make, Mr Lamar mentions him as Consul for the Island of Teirceira alone, but his friends wish his appointment
                            to entend over those islands
                        I should have done myself the honor to make this communication in person, but I am unfortunately confined by
                            indisposition
                        With perfect respect & attachment I am your very humble servt.
                        
                            Asher Robbins of
                            Newport Rhode Island.
                        
                    